    Case: 1:18-cv-07982 Document #: 21-1 Filed: 02/08/19 Page 1 of 6 PageID #:72



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEUTSCHE LEASING USA, INC.,                           )
                                                      )
               Plaintiff,                             )
                                                      ) Case No. 18-cv-07982
       v.                                             )
                                                      )
INTERNATIONAL IRON, LLC and                           ) Honorable John Z. Lee
JON M. HALL, JR.,                                     )
                                                      )
               Defendants.
                                                      )


                             AFFIDAVIT OF JON M. HALL, JR.

       Defendant, JON M. HALL, JR., being duly sworn, states that if he were called to testify

in the captioned case, he would testify as follows:

       1.      I am an adult and competent.

       2.      The statements made in this Affidavit are based on my personal knowledge.

       3.      Since 2015, I have been a resident of Orange County, Florida and Volusia

County, Florida.

       4.      I do not own any real estate or conduct any business in the State of Illinois.

       5.      At all times relevant to this action, I have been the President and Chief Executive

Officer of International Iron, LLC (“International Iron”).

       6.      International Iron is a dealer of commercial construction and agriculture

equipment.

       7.      International Iron’s sole place of business is located in Orange County, Florida, at

2325 Clark Street, Apopka, FL 32703.
    Case: 1:18-cv-07982 Document #: 21-1 Filed: 02/08/19 Page 2 of 6 PageID #:73



       8.      In 2015, International Iron partnered with Liebherr Mining and Construction

Equipment, Inc. to become a dealer for Liebherr equipment, exclusively in the central and north

Florida markets.

       9.      Liebherr provided International Iron with a “short list” of its approved lenders who

could provide financing for International Iron’s purchase of Liebherr equipment for resale. One

of the lenders on the list was Deutsche Leasing USA, Inc.

       10.     Liebherr introduced me and another officer of International Iron to Deutsche

Leasing representatives via telephone.

       11.     When the decision was made to move forward with securing financing through

Deutsche Leasing, all negotiations took place over the telephone, and all documents were sent via

email by Deutsche Leasing to me in Florida to review.

       12.     Ultimately, on or about October 19, 2015, I signed a Floor Plan Financing

Agreement (“Financing Agreement”) on behalf of International Iron at my office in Florida.

       13.     On or about October 26, 2015, I signed a Personal Guaranty agreement at my office

in Florida.

       14.     International Iron’s payments to Deutsche Leasing under the Financing Agreement

were made by International Iron’s comptroller to Deutsche Leasing in Chicago, Illinois.

       15.     All Liebherr equipment acquired by International Iron using funds advanced by

Deutsche Leasing was kept at all times at International Iron’s facility in Apopka, Florida, or

elsewhere in International Iron’s rental fleet within its central or north Florida sales region, as

required by the Financing Agreement.

       16.     I did not meet any representative from Deutsche Leasing face-to- face until some

time after signing the Financing Agreement and Guaranty. On that occasion, a Deutsche Leasing




                                                2
    Case: 1:18-cv-07982 Document #: 21-1 Filed: 02/08/19 Page 3 of 6 PageID #:74



representative, who happened to be traveling in Florida at the time, contacted me and a brief

meeting was arranged.

        17.     I never traveled to the State of Illinois to negotiate or perform any term of the

Financing Agreement or the Guaranty.

        18.     I never asked or directed any employee of International Iron to travel to the State

of Illinois to negotiate or perform any term of the Financing Agreement or Guaranty.

        19.     The last time I traveled to Illinois was approximately 19 years ago.

        20.     In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the

foregoing is true and correct.



FURTHER AFFIANT SAYETH NAUGHT



                                                      JON M. HALL, JR.,


                                                      By:




                                                 3
13489817 _1 139870.0001
Case: 1:18-cv-07982 Document #: 21-1 Filed: 02/08/19 Page 4 of 6 PageID #:75




               EXHIBIT B
                        Case: 1:18-cv-07982 Document #: 21-1 Filed: 02/08/19 Page 5 of 6 PageID #:76

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS NORTHERN                                                                           12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30        Sep 30               Sep 30       Sep 30
                                                                  2013            2014                2015          2016                 2017         2018                    Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        11,570          11,326            13,013           13,981            10,822       10,547                  Within
                                 Terminations                        11,373          10,666            11,204           10,669            11,535       11,023             U.S.       Circuit
    Overall
   Caseload                         Pending                          12,268          12,862            14,612           17,907            17,237       16,764
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -8.8               -6.9             -19.0         -24.6              -2.5                          73              7
                                    Number of Judgeships                   22              22                22            22                  22           22
                            Vacant Judgeship Months ²                  36.0               13.0               1.0           0.0              18.3           35.9
                                             Total                     526                515               592           636               492            479            52              7
                                             Civil                     464                473               548           598               453            435            22              4
                                             Criminal
                          Filings                                                                                                                                         88              7
                                             Felony                        44              30                33            28                  32           36
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      18              13                10                9                 6            9           86              6
                               Pending Cases ²                         558                585               664           814               784            762            16              2
                              Weighted Filings ²                       457                444               436           429               445            452            44              5
                                 Terminations                          517                485               509           485               524            501            40              6
                              Trials Completed                             13              12                12            12                  11           10            78              6
                                             Criminal
                      From Filing to         Felony                    17.4               17.8              20.1          19.3              19.8           17.6           90              7
   Median              Disposition
                                             Civil ²                    6.7                7.1               7.2           7.3               8.5            7.6           24              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            32.2               35.3              34.9          39.4              36.8           37.8           51              5
                              Number (and %)
                               of Civil Cases                          988            1,062                1,341         1,327             1,613        3,389
                              Over 3 Years Old ²                       9.7              9.6                 10.5           8.2              10.5         22.8             88              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.5                1.4               1.6           1.3               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                        42.2               41.9              44.7          49.6              47.0           48.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            36.7               32.8              39.1          41.5              37.8           37.7

                                      2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G               H           I          J       K           L
        Civil              9,560            476            549   1,671              21               110      1,002            818             538         826    1,411        68     2,070
     Criminal ¹               788               4          262        54            173              128           74              27            1          16        7          7            35

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                        Case: 1:18-cv-07982 Document #: 21-1 Filed: 02/08/19 Page 6 of 6 PageID #:77

                                                                                U.S. District Court — Judicial Caseload Profile
FLORIDA MIDDLE                                                                              12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30             Sep 30        Sep 30
                                                                  2013            2014                2015           2016               2017          2018                    Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        10,399          10,332            10,260            11,103          10,340        10,734                  Within
                                 Terminations                        11,669          10,556            10,886            11,190          11,056        10,781             U.S.       Circuit
    Overall
   Caseload                         Pending                           9,227           9,040                8,518          8,505           7,997         8,098
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           3.2                3.9               4.6           -3.3             3.8                           47              5
                                   Number of Judgeships                    15              15                15             15                15            15
                            Vacant Judgeship Months ²                  19.1               14.1               5.9           24.0            25.0            35.5
                                             Total                     693                689               684            740             689             716            14              3
                                             Civil                     563                566               558            617             551             571             9              3
                                             Criminal
                          Filings                                                                                                                                         33              5
                                             Felony                    101                 95                99             92             103             108
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      29              27                27             31                35            37            46              4
                               Pending Cases ²                         615                603               568            567             533             540            33              3
                              Weighted Filings ²                       604                593               618            617             584             628            13              4
                                 Terminations                          778                704               726            746             737             719            10              1
                              Trials Completed                             22              19                20             19                17            19            35              6
                                             Criminal
                      From Filing to         Felony                     7.4                7.2               7.3            7.3             7.1             6.9           16              4
   Median              Disposition
                                             Civil ²                    9.2                7.7               7.9            7.1             6.9             6.3           13              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            19.8               23.3              22.2           22.0            24.7            22.1           15              2
                              Number (and %)
                               of Civil Cases                         1,423           1,111                 403            241             268             341
                              Over 3 Years Old ²                       18.9            15.1                 6.0            3.5             4.3             5.4            40              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2                1.2               1.4            1.3             1.3             1.3
                                 Avg. Present for
                                 Jury Selection                        37.0               38.2              37.1           37.2            37.3            44.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            25.4               28.6              26.6           24.7            25.1            37.0

                                     2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H            I          J       K           L
        Civil              8,561            734            322   2,037              18               78            919          886           643          221    1,197          8    1,498
     Criminal ¹            1,621                2          631       368            231              153           31             93            11          58        7        14             22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
